Citation Nr: 0328032	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  00-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. 1318(b) (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, with service in the Republic of Vietnam from July 1969 
to July 1970.  He died in November 1998.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

This case was previously before the Board in June 2001, at 
which time it was remanded for additional development.  The 
case is now before the Board for appellate review.  

The Board notes that, in decisions of October 2002, the Board 
denied entitlement to service connection for the cause of the 
veteran's death, as well as basic eligibility for the receipt 
of educational assistance benefits under Chapter 35, 
Title 38, United States Code.  Accordingly, the sole issue 
remaining for appellate review is that of entitlement to 
dependency and indemnity compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1318(b).

The Board further notes that, at the time of the 
aforementioned Board decisions in October 2002, there was in 
effect a temporary stay on the adjudication of 38 U.S.C.A. 
§ 1318(b) claims.  That stay has now been removed.  
Accordingly, the Board will proceed with review of the issue 
of entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318(b).  


REMAND

The appellant in this case seeks dependency and indemnity 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1318(b).  In that regard, the Board observes 
that benefits authorized by 38 U.S.C.A. § 1318 are to be paid 
to a deceased veteran's surviving spouse or children in the 
same manner as if the veteran's death is service connected 
when the following conditions are met:  (1) the veteran's 
death was not caused by his or her own willful misconduct; 
and (2) the veteran was in receipt of, or for any reason 
(including receipt of military retired or retirement pay or 
correction of a rating after the veteran's death based on 
clear and unmistakable error) was not in receipt of, but 
would have been entitled to receive, compensation at the time 
of death for a service-connected disablement that either:  
(i) was continuously rated totally disabling by a schedular 
or unemployability rating for a period of 10 or more years 
immediately preceding death; or (ii) was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than five years 
immediately preceding death.  38 C.F.R. § 3.22 (2003).

In the case at hand, during the pendency of the current 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§5100, 5102, 5103 and 
5103A, 5107 (West 2002).  This liberalizing law is applicable 
to this appeal.  The VA has promulgated regulations to 
implement the provisions of this law.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and 
implementing regulations essentially provide that the VA will 
assist a claimant in obtaining evidence necessary to 
substantiate her claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Pursuant to the VCAA, the VA has a duty to notify the 
appellant and her representative, if any, of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that, despite the issuance in July 
2001 of correspondence purporting to inform the appellant of 
the various provisions of the VCAA, such correspondence 
failed to provide the appellant and her representative with 
adequate notice of the VCAA, or of the information and 
evidence needed to substantiate her claim.  Moreover, neither 
the appellant nor her representative have yet been furnished 
with those laws and regulations implementing the current 
provisions of the VCAA.  This lack of notice constitutes a 
violation of the appellant's due process rights.  
Accordingly, the case must be remanded to the RO in order 
that the appellant and her representative may be provided 
with such notice.  

In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2003) are fully complied with 
and satisfied.  Compliance requires that 
the appellant be notified, via letter, of 
any information and any medical or lay 
evidence not previously provided to the 
Secretary which is necessary to 
substantiate the claim.  A general form 
letter, prepared by the RO not 
specifically addressing the issue 
currently under consideration is not 
acceptable.  The RO must indicate which 
portion of that information and evidence, 
if any, is to be provided by the 
appellant, and which portion, if any, the 
Secretary will attempt to obtain on 
behalf of the appellant.  After the 
appellant and her representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should then review the 
appellant's claim for dependency and 
indemnity compensation benefits pursuant 
to the provisions of 38 U.S.C.A. 
§ 1318(b).  Should the benefit sought on 
appeal remain denied, the appellant and 
her representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation 
and decisions of the United States Court of Appeals for the 
Federal Circuit.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


